DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-2, 5-7, 9, 13, 15-19, 21-22, 31, 58, 60, 62, and 65-66 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/CA2018/050729 filed on 15 Jun. 2018, which claims benefit under 35 USC 119(e) to US provisional application No. 62/520,292 filed on 15 Jun. 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 Dec. 2019, 4 Mar. 2020, 6 Aug. 2020, 31 Aug. 2020, and 6 Apr. 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election of group II, claims 15-19, 21-22, and 31 in the reply filed on 9 Jun. 2011 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
s 1-2, 5-7, 9, 13, 58, 60, 62, and 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 Jun. 2020.
Applicant’s election of species (formula I) in the reply filed on 9 Jun. 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see IDS filed on 13 Dec. 2019).

Regarding claims 15-17, Ritchie et al. disclose a method where serum samples where serum samples were extracted with the addition of 10 µg/mL [13C]cholic acid (GTA detection signal) to the serum prior to extraction.  A series of [13C]cholic acid dilutions in ethyl acetate from Randox serum extracts was used to generate a standard curve (calibration curve) ranging between 0.00022 µg/mL and 0.222 µg/mL. This reads on quantifying the level of the GTA in the sample by comparing the GTA detection signal with a calibration reference. The method is based on multiple reaction monitoring (mass spectrometry) of one parent ion transition for each of the C28 molecules (includes GTA-446).  [13C1]cholic acid equivalents for each of the C28 molecules were calculated by determining the percent recovery of [13C1]cholic acid in each sample.  Metabolite concentrations were then extrapolated, normalized by dividing by the percent recovery, and multiplied by appropriate dilution factors to yield a final serum concentration (see [00100]).  Regarding claim 16, the C28 molecule with parent mass 446 is the same as GTA-446, which the specification identifies as being the same as formula I.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see IDS filed on 13 Dec. 2019), in view of Ritchie et al. (Int. J. Cancer; published 2013; see IDS filed on 6 Aug. 2020; “Ritchie et al. II”).

	Ritchie et al. teach as discussed above.  Ritchie et al. teach hydroxyl fatty acid compounds and uses thereof for disease treatment and diagnosis (see title).  Ritchie et al. disclose the compound with mw 446 (see [0021]).  Ritchie et al. teach that the compound may also be labeled to facilitate use as a standard, for instance in diagnostic assays, in quantitation of analyte levels in vivo.  In a non-limiting embodiment, the compound is labeled with a stable isotope such as 13C (see [0023]).  Ritchie et al. teach a method of diagnosing and detecting disease comprising: a) analyzing a sample from the subject to quantify the amount of compound 13C1]cholic acid spiked into each sample as an internal standard, since the synthesis of labeled standards of the hPULFAs were still in progress at the time of analysis (see [00108]).
	Ritchie et al. does not expressly disclose GTA-446 or formula (I).
	Ritchie et al. II teach low serum GTA-446 anti-inflammatory fatty acid levels as a new risk factor for colon cancer (see title).  Ritchie et al. II teach GTA-446 in particular has consistently shown reduced levels in CRC patient serum compared to disease free subjects (see pg. 355).  Ritchie et al. teach that low serum GTA-446 is a significant risk factor for CRC, and a sensitive predictor of early stage disease (see abstract).  Ritchie et al. II teach sample analysis where the concentration of GTA-446, expressed as 13C cholic acid equivalents was calculated by extrapolation from 13C cholic acid standard curve (see pg. 356).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ritchie et al. by measuring the GTA-446 detection signal from the serum sample and quantifying the level of GTA-446 in the sample by comparing the measured GTA-446 detection signal with a calibration reference as taught by Ritchie et al. because it would advantageously enable determining whether the patient has low serum GTA-446 level which is a significant risk factor for colorectal cancer and a predictor of disease.  

Claims 15-19, 21, and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see IDS filed on 13 Dec. 2019), in view of Ritchie et al. (Int. J. Cancer; published 2013; see IDS filed on 6 Aug. 2020; .

	Ritchie et al. teach as discussed above.
	Ritchie et al. do not further teach that the standard curve is prepared using known quantities of an isotopically labelled compound comprising one or more isotopic labels incorporated within formula I or obtained by spiking the sample with a known quantity of an isotopically labeled compound comprising one or more isotopic labels incorporated within the structure of formula I.  Ritchie et al. do not further teach the step of determining the ratio of the GTA level in the sample, as represented by the measured GTA detection signal, to the known quantity of isotopically labeled compound spiked into the sample, as represented by the internal standard signal. 
	Ritchie et al. II teach as discussed above.
	Ciccimaro et al. teach stable isotope dilution LC-MS for biomarker analysis (see title).  Ciccimaro et al. teach that the use of stable isotope dilution methodology in combination with LC-MS/MS provides the highest possible analytical specificity for quantitative determination (see abstract).  Ciccimaro et al. teach that authentic stable isotope labeled analog of a compound is identical to the compound except for mass.  The term SID often refers to the use of a stable isotope labeled internal standard spiked into a sample at a known concentration.  The response ratio between the analyte and labeled compound can then be interpolated onto a standard curve to calculate the absolute amount of analyte in the unknown sample (see pg. 2).  Ciccimaro et al. teach that selective binding to active sites on glassware or other surfaces can occur during extraction and chromatography, leading to loss.  An isotope labeled internal standard has identical physiochemical properties and therefore lost at exactly the same rate.  Due to this feature of stable isotope analogs, they may act as a carrier, preventing the loss of trace amounts of analyte during extraction and analysis (see pg. 3).
13C1]cholic acid with stable isotope labeled GTA-446, which is the compound of instant formula I, as taught by Ritchie et al. and Ciccimaro et al. because it would advantageously enable calculating the absolute amount of GTA-446 in the same and preventing loss of trace analytes during extraction and analysis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ritchie et al. by further determining the ratio of the GTA in the sample to the known quantity of isotopically labeled compound spiked into the sample as taught by Ciccimaro et al. because it would advantageously enable determining the response ratio between the analyte and labeled compound which can be interpolated into a standard curve to calculate the absolute amount of analyte in the unknown sample.  

Claims 15-19, 21-22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchie et al. (WO 2011/011882 A1; published 3 Feb. 2011; see IDS filed on 13 Dec. 2019), in view of Ritchie et al. (Int. J. Cancer; published 2013; see IDS filed on 6 Aug. 2020; “Ritchie et al. II”), and  Ciccimaro et al. (Bioanalysis; published 2010; see attached 892), in further view of Marshall et al. (US 2016/0223530 A1; published 4 Aug. 2016; see attached 892).

Ritchie et al. teach as discussed above.
Ritchie et al. do not further teach that the calibration reference comprises an isotope dilution curve (IDC) generated from a series of mixtures of varying GTA/isotopically labeled compound ratios and concentrations, to which said ratio is compared.
Ritchie et al. II teach as discussed above.
	Ciccimaro et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ritchie et al. by generating an isotope dilution curve from a series of mixtures of varying GTA/isotopically labeled compound ratios and concentrations, to which said ratio is compared as taught by Marshall et al. because it would advantageously enable sensitive quantitation of GTA in the sample using a known analytical method.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618